 19-61155-BPH Doc#: 23 Filed: 11/20/19 Entered: 11/20/19 11:41:12 Page 1 of 4

Darcy M. Crum
Rebeck & Crum
An Association for the Practice of Law
P.O. Box 2720
Great Falls, MT 59403-2720
(406) 727-8400
State Bar I.D. Number 2886
Attorney for Chapter 7 Trustee

                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA

 IN RE:                                                  Case No. 19-61155-7

 BLAKE THOMAS VETTER,

                   Debtor.
______________________________________________________________________________

           NOTICE OF TRUSTEE’S INTENT TO ABANDON PROPERTY
______________________________________________________________________________

TO: THE U. S. TRUSTEE, DEBTOR, AND PARTIES IN INTEREST:

        Notice pursuant to 11 U.S.C. § 554(a) is hereby given that the Trustee of the above-named
Debtor’s estate intends to abandon the following property as burdensome and of inconsequential
value to the estate:

                       Scheduled    Amount             Lienholder            Estimated       * Net
Description            or Estimated Secured            Name and              Liquidation     Value-
of Item                Value        or Exempt          Address               Expenses        Estate

1601 5th Ave. N      $100,000.00      $99,954.40       Mr. Cooper             $7,000.00      $0.00
Great Falls, MT                                        8950 Cypress
(4-plex Rental Unit)                                   Waters Blvd.
                                                       Coppell, TX 75019

601 5th Ave. S       $100,000.00      $96,031.07       Ocwen Loan Servicing $7,000.00        $0.00
Great Falls, MT                                        1661 Worthington Rd
(6-plex Rental Unit)                                   Suite 100
                                                       West Palm Beach, FL
                                                       33409

Reason for Abandonment: Debtor listed these properties with realtor Kyle Haynie at Russell
Country Realty in 2015. He was unable to sell either property. Upon being contacted again
several months prior to the debtor’s bankruptcy filing, Mr. Haynie was again unable to sell the
properties. He had 2 different investors who were initially interested at the amounts of $230,000
and $215,000. There is a transient living in one of the apartments. Debtor has had no offers for
either property. The liability against the rental units and the expenses of sale exceed the value of
the rental units. There is no equity available to the estate.
 19-61155-BPH Doc#: 23 Filed: 11/20/19 Entered: 11/20/19 11:41:12 Page 2 of 4

Objections to the above abandonment must be filed in writing with the Court and served upon the
United States Trustee (at 720 Park Blvd., Suite 220, Boise, ID 8712-7785) and the undersigned
Trustee.

                         NOTICE OF OPPORTUNITY TO RESPOND
                              AND REQUEST A HEARING:

If you object to the motion, you must file a written responsive pleading and request
a hearing within seven (7) days of the date of the motion. The responding party
shall schedule the hearing on the motion on December 13, 2019 and shall include in
the caption of the responsive pleading in bold and conspicuous print the date, time
and location of the hearing by inserting in the caption the following:

                               NOTICE OF HEARING
                               Date: ______________
                               Time: ______________
                               Location: __________

If no objections are timely filed, the Court may grant the relief requested as a
failure to respond by any entity shall be deemed an admission that the relief
requested should be granted.

Date: November 20, 2019                By /s/ Darcy M. Crum____________
                                          Darcy M. Crum

                                 CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify under penalty of perjury that the foregoing NOTICE OF
TRUSTEE’S INTENT TO ABANDON PROPERTY was duly served by electronic means
pursuant to the parties noted in the Court’s ECF transmission facilities or first class mail, postage
prepaid upon the following parties in interest, attorneys of record and parties who have filed special
notice in this case as shown below on this 20th day of November, 2019.

Adrianna Medicine Horse
507 16th St. N.                                       BENEFIS HOSPITALS
Great Falls, MT 59401-1725                            PO BOX 5096
                                                      GREAT FALLS, MT 59403-5096
BENEFIS
500 15TH AVE. SO.                                     BENEFIS MEDICAL GROUP
GREAT FALLS, MT 59405-4362                            PO BOX 6010
                                                      GREAT FALLS, MT 59406-6010
BENEFIS HEALTH SYS PHYS
C/O WELLS FARGO BANK                                  Capital One Bank, USA N.A.
PO BOX 912613                                         General Correspondence
DENVER, CO 80291-2613                                 Bankruptcy
                                                      PO Box 30285
BENEFIS HEALTHCARE                                    Salt Lake City, UT 84130-0285
1101 26TH SOUTH
GREAT FALLS, MT 59405-5104                            Cenlar Mortgage Central Loan Administration
                                                      Attn: Bankruptcy
BENEFIS HEALTHCARE PRAC                               425 Phillips Blvd
2519 13TH AVE SOUTH                                   Ewing, NJ 08618-1430
GREAT FALLS, MT 59405
 19-61155-BPH Doc#: 23 Filed: 11/20/19 Entered: 11/20/19 11:41:12 Page 3 of 4

Chase Card Services
Attn: Bankruptcy                          Michael Howard
PO Box 15298                              601 5th Ave. S., #6
Wilmington, DE 19850-5298                 Great Falls, MT 59405-2064

Citibank/The Home Depot                   Michael Roe
Attn: Recovery                            413 6th St. S.
Centralized Bankruptcy                    Great Falls, MT 59405-1939
PO Box 790034
St Louis, MO 63179-0034                   Montana Department of Revenue
                                          Attn: Bankruptcy Specialist
City of Great Falls Fiscal Services       PO Box 7701
2 Park Drive South                        Helena, MT 59604-7701
Room 104
Great Falls, MT 59401-4006                Montana Federal Credit
                                          901 8th Ave. S.
Comenity Bank/Victoria Secret             Great Falls, MT 59405-2130
Attn: Bankruptcy
PO Box 182125                             Mr. Cooper
Columbus, OH 43218-2125                   Attn: Bankruptcy
                                          8950 Cypress Waters Blvd
Darcy May                                 Coppell, TX 75019-4620
413 6th St. S.
Great Falls, MT 59405-1939                NORTHWESTERN ENERGY
                                          40 EAST BROADWAY ST
DISCOVER FINANCIAL SERVICES LLC           BUTTE, MT 59701-9394
PO BOX 3025
NEW ALBANY OH 43054-3025                  Ocwen Loan Servicing
                                          Attn: Research/Bankruptcy
ENERGY WEST                               1661 Worthington Rd, Ste. 100
PO BOX 2229                               West Palm Beach, FL 33409-6493
GREAT FALLS, MT 59403-2229
                                          Republic Services
Eric Crook                                1321 8th Ave. N.
1601 5th Ave. N.                          Great Falls, MT 59401-1646
Great Falls, MT 59401-1711
                                          Republic Services
IRS                                       3201 15th St
PO BOX 7346                               Black Eagle, MT 59414-1089
Philadelphia, PA 19101-7346
                                          Robert Lake
Ian Delorio                               503 16th St. N.
505 16th St. N.                           Great Falls, MT 59401-1725
Great Falls, MT 59401-1725
                                          Stephanie Deshaw
JESUSA VETTER                             503 16th St. N.
1704 19TH AVE. S.                         Great Falls, MT 59401-1725
GREAT FALLS, MT 59405-6129
                                          World's Foremost Bank
Jason Grundhauser                         Attn: Bankruptcy|
601 5th Ave. S., #1                       800 NW 1st St
Great Falls, MT 59405-2064                Lincoln, NE 68521-4463

Kelly Untersche                           BLAKE THOMAS VETTER
601 5th Ave. S., #3                       1925 24TH AVE. S.
Great Falls, MT 59405-2064                GREAT FALLS, MT 59405-6429
19-61155-BPH Doc#: 23 Filed: 11/20/19 Entered: 11/20/19 11:41:12 Page 4 of 4




                                  By /s/ Darcy M. Crum_______________
                                  Darcy M. Crum
